UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-6545



WILLIE MORRIS MCBRIDE,

                                             Plaintiff - Appellant,

          versus

WILLIAM F. RUTHERFORD, Judge; LYDIA CALVERT
TAYLOR, Judge; CHARLES D. GRIFFITH, JR., Com-
monwealth's Attorney; NORMAN A. THOMAS, Chief
Deputy, Commonwealth's Attorney; THOMAS C.
DANIEL, Assistant Attorney General; MORRIS B.
GUTTERMAN, Judge,
                                            Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Richmond. Robert R. Merhige, Jr., Senior
District Judge. (CA-95-914)

Submitted:   September 20, 1996           Decided:   October 1, 1996


Before NIEMEYER, HAMILTON, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.

Willie Morris McBride, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's order denying

relief on his 42 U.S.C. § 1983 (1994) complaint. We have reviewed

the record and the district court's opinion and find no reversible

error. Accordingly, we affirm on the reasoning of the district

court. McBride v. Rutherford, No. CA-95-914 (E.D. Va. Mar. 6,
1996). We deny Appellant's motion for oral argument because the

facts and legal contentions are adequately presented in the mate-

rials before the court and argument would not aid the decisional
process.




                                                         AFFIRMED




                                2